     Case 2:20-cv-03202-JDE Document 19 Filed 10/08/20 Page 1 of 1 Page ID #:752


1                                                                  JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11
     JULIET ELAINE ADAMS,                      ) No. 2:20-cv-03202-JDE
12                                             )
           Plaintiff,                          )
13                                             )
                  v.                           ) JUDGMENT OF REMAND
14                                             )
                                               )
15   ANDREW SAUL,                              )
                                               )
16   Commissioner of Social Security,          )
                                               )
17         Defendant.                          )
18
19         The Court having approved the parties’ Stipulation to Voluntary Remand

20   Pursuant to Sentence 4 of 42 U.S.C. § 405(g) and to Entry of Judgment (Dkt.17,
21   “Stipulation of Remand”) lodged concurrent with the lodging of the within Judgment
22   of Remand.
23         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-
24   captioned action is remanded to the Commissioner of Social Security for further
25   proceedings consistent with the Stipulation of Remand.
26
27   DATED: October 08, 2020
                                           JOHN D. EARLY
28                                         United States Magistrate Judge
